In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-15-00191-CV


                   MICHAEL A. ZANCHI, 341 BENNETT, LP,
           AND SABAZIA PROPERTY MANAGEMENT, LLC, APPELLANTS

                                           V.

                          BANK OF THE WEST, APPELLEE

                          On Appeal from the 72nd District Court
                                  Lubbock County, Texas
         Trial Court No. 2014-510,956, Honorable Ruben Gonzales Reyes, Presiding

                                     July 16, 2015

                    ORDER ON NOTICE OF BANKRUPTCY
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellant 341 Bennett, LP has filed a notice of bankruptcy. See Tex. R. App. P.

8.1. The notice states the case in bankruptcy was filed July 6, 2015, in the United

States District Court for the Eastern District of Texas, Sherman Division. It bears case

number 15-41223.


      We therefore abate this appeal until a party files a motion to reinstate or a motion

to sever. See TEX. R. APP. P. 8.2, 8.3. The parties shall promptly inform the Court of
the resolution of the bankruptcy case or some other event authorizing reinstatement of

the appeal.


      It is so ordered.


                                              Per Curiam




                                          2